UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 15-6039


JOHN THOMAS NACKAB,

                Petitioner - Appellant,

          v.

FELIX TAYLOR,

                Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Terrence W. Boyle,
District Judge. (5:13-hc-02202-BO)


Submitted:   April 28, 2015                    Decided:   May 5, 2015


Before NIEMEYER and AGEE, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


John Thomas Nackab, Appellant Pro Se. Clarence Joe DelForge,
III, NORTH CAROLINA DEPARTMENT OF JUSTICE, Raleigh, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       John Thomas Nackab seeks to appeal the district court’s

order denying relief on his 28 U.S.C. § 2254 (2012) petition.

The order is not appealable unless a circuit justice or judge

issues      a      certificate         of         appealability.             28      U.S.C.

§ 2253(c)(1)(A) (2012).           A certificate of appealability will not

issue     absent      “a    substantial       showing      of        the   denial    of   a

constitutional right.”           28 U.S.C. § 2253(c)(2) (2012).                   When the

district court denies relief on the merits, a prisoner satisfies

this    standard      by    demonstrating         that   reasonable        jurists    would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.                 Slack v. McDaniel, 529 U.S. 473,

484    (2000);     see     Miller-El   v.     Cockrell,        537 U.S. 322,    336-38

(2003).     When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the petition states a

debatable claim of the denial of a constitutional right.                             Slack,
529 U.S. at 484-85.

       We have independently reviewed the record and conclude that

Nackab has not made the requisite showing.                      Accordingly, we deny

a certificate of appealability, deny leave to proceed in forma

pauperis,       and   dismiss    the        appeal.       We    dispense      with     oral

argument because the facts and legal contentions are adequately



                                              2
presented in the materials before this court and argument would

not aid the decisional process.



                                                      DISMISSED




                                  3